Citation Nr: 1639810	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  15-10 207A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a heart disorder.

2.  Entitlement to service connection for peripheral neuropathy of the upper extremities. 

3.  Entitlement to service connection for peripheral neuropathy of the lower extremities.  

4.  Entitlement to service connection for a respiratory disorder. 

5.  Entitlement to service connection for a stomach disability. 

6.  Entitlement to service connection for an abdominal scar. 

7.  Entitlement to service connection for a bilateral leg disability

8.  Entitlement to service connection for peripheral vascular disease claimed as vertigo.

9.  Entitlement to an initial compensable rating for tinea cruris.

10.  Entitlement to an effective date earlier than August 20, 2014, for the addition of the Veteran's spouse as his dependent. 

11.  Entitlement to a total rating based on individual unemployability (TDIU).

12.  Entitlement to special monthly compensation (SMC) at the aid and attendance or housebound rate.


REPRESENTATION

Appellant represented by:	Rudy S. Melson, Agent


ATTORNEY FOR THE BOARD

N.T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty with the Army from November 1964 to October 1966 and from January 1967 to December 1986.

This matter comes to the Board of Veterans' Appeal (Board) from November 2011, July 2015, February 2016, and June 2016 decisions of Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana and Des Moines, Iowa.  Jurisdiction over the appeal currently resides with the RO in New Orleans, Louisiana.  

In March 2016 the Board, among other things, remanded some of the above issues for additional development.  In January 2016, the Veteran's representative withdrew his hearing request.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Board has recharacterized the Veteran's claim of service connection for peripheral vascular disease as an original claim despite the earlier November 2011 rating decision because the record shows that in February 2012 the RO associated with the claims file relevant service treatment records.  See 38 C.F.R. § 3.156(c) (2015).

The claims of service connection for a bilateral leg disability and peripheral vascular disease as well as the claims for a TDIU and special monthly compensation are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a current heart disorder. 

2.  The Veteran does not have a current diagnosis of peripheral neuropathy of the upper extremities.  

3.  The Veteran does not have a current diagnosis of peripheral neuropathy of the lower extremities.  

4.  The Veteran does not have a current diagnosis of a respiratory disorder. 

5.  The Veteran's stomach disability is not related to service.  

6.  The Veteran's abdominal scar is not related to service.  

7.  The Veteran's tinea cruris requires constant or near constant use of topical corticosteriods.

8.  The RO had notice of the Veteran having a dependent spouse at all times since January 31, 2011. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a heart disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for entitlement to service connection for peripheral neuropathy of the upper extremities are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3.  The criteria for entitlement to service connection for peripheral neuropathy of the lower extremities are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

4.  The criteria for entitlement to service connection for a respiratory disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

5.  The criteria for entitlement to service connection for a stomach disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

6.  The criteria for entitlement to service connection for an abdominal scar are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

7.  The criteria for a 60 percent rating for tinea cruris are met at all times during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.27, 4.31, 4.118, Diagnostic Codes 7806, 7813 (2015).

8.  The criteria for an effective date of January 31, 2011, for the addition of the Veteran's spouse as his dependent have been met.  38 U.S.C.A. §§ 5101, 5110, 7104 (West 2014); 38 C.F.R. §§ 3.1(p), 3.4, 3.204, 3.213, 3.401 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran, his daughter, his wife, and his representative allege, in substance, that he has a heart disorder, peripheral neuropathy of the upper and lower extremities, a respiratory disorder, a stomach disability, and an abdominal scar due to his military service.  It is also claimed that the Veteran's disorders are due to his exposure to Agent Orange during his tours in the Republic of Vietnam.  As to the abdominal scar, it is alleged that it was due to some procedure the Veteran had while on active duty.  They also claim that the Veteran's tinea cruris meet the criteria for at least a compensable rating.  And, they claim that the criteria for an earlier effective date for recognizing the Veteran's wife as a dependent spouse have been met.  

Initially, the Board finds that as to the service connection claims VA's duty to notify was satisfied by letters dated in February 2011, May 2011, September 2011, and December 2013.  As to the initial rating claim and earlier effective date claim, the Board finds that VA had no further duty to notify.  See Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  As to all the issues on appeal, neither the Veteran, his representative, nor the record raises any procedural problems in relation to VA's duty to notify and assist.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  



The Service Connection Claims

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires evidence of: (1) a current disability; (2) in-service incurrence of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R.
§ 3.303(a).

Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

For certain chronic diseases a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).  When a chronic disease is not shown to have manifested to a compensable degree within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

As to herbicide exposure, VA laws and regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam war (i.e., January 9, 1962, to May 7, 1975), shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116(a)(3) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2015).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he served in the Republic of Vietnam during the Vietnam war period.  38 C.F.R. § 3.307 (2015).  For these Vietnam war Veterans, diseases associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

The list of diseases associated with exposure to certain herbicide agents is as follows: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

If the Veteran did not serve in the Republic of Vietnam during the Vietnam era or in Korea in or near the DMZ between April 1, 1968, and August 31, 1971, actual exposure to herbicides must be verified through appropriate service department or other sources in order for the presumption of service connection for a herbicide-related diseased under 38 C.F.R. § 3.309(e) to be applicable.  Exposure to herbicides is not presumed in such instances.  However, once exposure to herbicides has been shown by the evidence of record, the presumption of service connection found in 38 C.F.R. § 3.309(e) for herbicide-related diseases is applicable.  

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

a. The Heart Disorder, Peripheral Neuropathy, and the Respiratory Disorder

The threshold question that must be addressed is whether the Veteran actually has the disability for which service connection is sought; specifically any heart disorder, peripheral neuropathy in any upper or lower extremity, and any respiratory disorder.  In the absence of proof of a present disability, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Initially, the Board notes that the Veteran's DD 214s show he served in the Republic of Vietnam.

As to the heart, service treatment records dated in March 1968, November 1973, April 1983, and January 1985 document the Veteran's complaints of chest pain.  Moreover, when examined in April 1983 the Veteran reported a history of chest pain.  In addition, an August 1984 electrocardiogram (EKG) reported "possible" left ventricular hypertrophy (LVH).

However, the March 1968 service record attributed his chest pain to a muscle injury and the February 1983 record attributed it to "possible" angina.  Moreover, when examined in April 1983 his heart was normal.  Similarly, subsequent EKGs in June 1986 and August 1986 were normal.  Likewise, chest X-rays in August 1984, March 1985, June 1986, and August 1986 were normal.  Furthermore, at the May 1986 over 40 examination and August 1986 retirement examination, the Veteran did not report a history of heart problems and his heart examinations were normal.  These medical opinions are not contradicted by any other medical evidence of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions)

The post-service record is also negative for complaints, diagnoses, or treatment for any heart disorder.  In this regard, while the Veteran's March 1995 EKG showed mild bradycardia and LVH (i.e., a symptom of a possible heart disorder like pain is a symptom of a possible orthopedic disorder), his March 1995 chest X-ray was normal and his May 1988 and January 1999 EKGs were normal.  Furthermore, at the June 2015 VA examination which was held for the express purpose of ascertaining if he had a heart disorder the examiner opined that he did not and this medical opinion is not contradicted by any other medical evidence of record.  Id.

As to peripheral neuropathy of the upper and lower extremities, a profile dated in December 1970 reported that the Veteran had a problem with a painful right knee; service treatment records dated in May 1979 and June 1989 show his complaints and treatment for right leg pain following a fall; service treatment records dated January 1985 to June 1985 show his complaints and treatment for left shoulder pain diagnosed as a strain/pulled muscle following a motor vehicle accident; and a service treatment record dated in October 1985 shows his treatment for pain radiating down his neck into his left arm.  

However service treatment records, including the April 1983, May 1986, and August 1986 examinations, are negative for complaints, diagnoses, or treatment for a neurological disability of either upper or lower extremity.  In fact, when examined in April 1983, May 1986, and August 1986 the Veteran did not report a history of a neurological problem, even though in August 1986 he reported a history of left shoulder problems, and examinations of his upper and lower extremities as well as his neurological examinations were normal.  These medical opinions are not contradicted by any other medical evidence of record.  See Colvin, supra.  

The post-service record is also negative for complaints, diagnoses, or treatment for peripheral neuropathy of either upper or lower extremity.  In this regard, the Board notes that the Veteran's neurological examinations were normal at both the March 1995 Agent Orange examination and the January 1999 VA general examination.  Furthermore, the Board notes that complaints of pain, numbness, and tingling even when memorialized in a treatment record cannot provide the missing diagnoses because pain alone, without a diagnosed related medical condition, does not constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part and vacated and remanded in part sub nom., Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); see also DeLuca v. Brown, 6 Vet. App. 321, 322 (1993) (citing Dorland's Illustrated Medical Dictionary 147 (27th ed. 1988) in defining arthralgia as pain in a joint).   

As to a respiratory disorder, service treatment records document the Veteran's treatment for a common cold in June 1967; an upper respiratory infection in December 1969; and bronchitis in November 1970.  Moreover, at the April 1983, May 1986, and August 1986 examinations the Veteran reported that he had a history of frequent colds.  

However, when examined in April 1983, May 1986, and August 1986 it was opined that his lung and chest examinations were normal.  These medical opinions are not contradicted by any other medical evidence of record.  See Colvin, supra.  The post-service record, including the March 1995 Agent Orange examination and the January 1999 VA general examination, is also negative for complaints, diagnoses, or treatment for a respiratory disorder except for pneumonia on one occasion in March 2012 which pneumonia was caused by inhaling food.  

Furthermore, while the Veteran is competent to report on the symptoms he observed and his family members are competent to report on the symptoms they see, there is nothing in the record suggesting that they have the requisite skill and training sufficient to diagnose cardiac, neurological, and/or respiratory disorders.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011). 

Therefore, the Board finds that the preponderance of the evidence shows that Veteran did not have a diagnosis of a heart disorder, peripheral neuropathy of the upper and lower extremities, or a respiratory disorder at any time during the pendency of the appeal, and for this reason alone the claims must be denied including on a presumptive basis under 38 C.F.R. § 3.309(e) despite the claimant's presumptive exposure to herbicides due to his confirmed service in the Republic of Vietnam.

In reaching this decision, the Board considered the doctrine of reasonable doubt. However, as the preponderance of the evidence is against the Veteran's claims, the doctrine is not for application.  See 38 C.F.R. § 3.102; Gilbert, supra.

b. Stomach Disability and Abdominal Scar

As to a current disability, the post-service record shows the Veteran being diagnosed with a stomach disability (a gastrointestinal stromal tumor) and, because he had surgery in 2012 because of a small bowel obstruction, an abdominal scar.  See, e.g., VA treatment records dated in November 2000, December 2000; treatment records from Evangeline Extended Care Hospital dated in March 2012 and April 2012; VA stomach examinations dated March 2014 and April 2016. 

As to the presumptions found at 38 C.F.R. § 3.309(a) and 38 C.F.R. § 3.309(e), the Board finds that neither are of help to the Veteran in establishing service connection for his current disabilities because, while the record shows the Veteran served in the Republic of Vietnam, it does not show him being diagnosed with one of the specifically enumerated disease processes.  See 38 U.S.C.A. §§ 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

As to service connection due to in-service occurrence under 38 C.F.R. § 3.303(a), service treatment records documented the Veteran's complaints and treatment for abdominal cramps in February 1968 and viral gastritis in October 1968.  Service treatment records also show that the Veteran had a testicle ultrasound in September 1985 and an abdominal computerized tomography (CT) in October 1985 due to an undescended testicle.  However, the Veteran's service treatment records, including April 1983 and May 1986 examinations as well as the August 1986 retirement examination, are negative for other complaints, treatment, or diagnosis for a stomach disability and/or an injury or medical procedural that could have caused an abdominal scar.  In fact, at the April 1983, May 1986, and August 1986 examinations the Veteran did not report a history of either problem, the examiners did not report he had an abdominal scar even though they reported he had a scar on his face, and the examiners reported that his abdominal as well as his gastrointestinal examinations were normal.  These medical opinions are not contradicted by any other medical evidence of record.  See Colvin, supra.  Therefore, the Board finds that service connection for a stomach disability and an abdominal scar are denied based on in-service incurrence.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

As to service connection due to continued problems since service, the Board finds that the length of time between the Veteran's separation from active duty in 1986 and the first documented problems with a stomach disability in 2000 (i.e., a gastrointestinal stromal tumor) (see VA treatment records dated in November 2000) and an abdominal scar in 2012 (i.e., a residual of surgery for a small bowel obstruction) (see treatment records from Evangeline Extended Care Hospital dated in March 2012) to be evidence against finding continuity.  Moreover, to the extent the Veteran and his family asserts of continuous problems since service, the Board affords more probative value to the contemporaneous April 1983, May 1986, and August 1986 examinations which neither found a stomach disorder or an abdominal scar; the March 1995, May 1995, and January 1999 VA examinations which, while conducted for unrelated disabilities, did not note a history of either disorder; and the March 2012 treatment records that document for the first time the Veteran having a medical procedure that could have caused his abdominal scar.  Therefore, the Board finds that service connection for a stomach disability and an abdominal scar based on continued problems since service must be denied.  See 38 U.S.C.A. §§ 1110, 1131.

As for service connection based on the initial documentation of the disorders after service under 38 C.F.R. § 3.303(d), the record is negative for a competent and credible medical opinion finding a relationship between the Veteran's current stomach disability and abdominal scar and a disease or injury of service origin.  In fact, the April 2016 VA examiner opined that his stomach disability was not due to his military service including his herbicide exposure because "[t]here is no supporting data establishing a causal or etiological relationship between gastrointestinal stromal tumors and military active service including herbicide exposure.  GIST tumors occur most often in middle age and older adults.  Veteran's claimed stomach condition most likely had its onset years after active service."  To the extent the Veteran and other lay persons contend otherwise, they do not have the requisite expertise to address the etiology of his stomach disability.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

Similarly, when examined by VA in March 2014 the claimant reported that the Veteran did not know how he obtained the scar.  Moreover, and as reported above, the in-service and post-service record is negative for an injury or medical procedure that could have caused an abdominal scar and the Veteran had surgery post-service in 2012 due to a small bowel obstruction.  

Therefore, the Board finds that service connection for a stomach disability and abdominal scar based on a causal association or link between the post-service disorders and an established injury, disease, or event of service origin must be denied.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d).

In reaching this decision, the Board considered the doctrine of reasonable doubt. However, as the preponderance of the evidence is against the Veteran's claims, the doctrine is not for application.  See 38 C.F.R. § 3.102; Gilbert, supra.

The Rating Claim

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Separate higher or lower compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

This issue comes to the Board from the July 2015 rating decision that granted the Veteran service connection for tinea cruris and assigned a noncompensable rating under 38 C.F.R. § 4.118, Diagnostic Code 7813-7806 effective from January 23, 2015. 

Under the regulations that have been in effect since the Veteran filed his claim, 38 C.F.R. § 4.118, Diagnostic Code 7813 provides that dermatophytosis is rated under Diagnostic Codes 7800 to 7806 depending upon the predominant disability.

Also under the regulations that have been in effect since the Veteran filed his claim, 38 C.F.R. § 4.118, Diagnostic Code 7806 provides a zero percent rating is warranted where the skin disability covers less than 5 percent of the entire body or less than 5 percent of the exposed areas affected, and, no more than topical therapy was required over the past 12-month period; a 10 percent rating is warranted where the skin disability covers at least 5 percent, but less than 20 percent of the entire body, or at least 5 percent, but less than 20 percent of the exposed areas affected, or, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12-month period; a 30 percent rating is assigned when the disorder covers 20 to 40 percent of his entire body or 20 to 40 percent of exposed areas affected, or by systemic therapy being required for a total duration of six weeks or more, but not constantly, during the past 12-month period; and a 60 percent rating is assigned when the disorder covers more than 40 percent of his entire body or more than 40 percent of exposed areas affected, or by constant or near constant systemic therapy being required during the past 12-month period. 

With the above criteria in mind, the April 2015 VA skin examiner opined that the Veteran's tinea cruris required constant/near-constant treatment with clotrimazole cream in the past 12 months.  This medical opinion is not contradicted by any other medical evidence of record.  See Colvin, supra.  Tellingly, clotrimazole cream is a synthetic corticosteroid and the Court in Johnson v. McDonald, 27 Vet. App. 497 (2016) recently found that the language of Diagnostic Code 7806 is unambiguous: "the diagnostic code explicitly mentions corticosteroids as an example of 'systemic therapy' and does not further distinguish between different types of corticosteroid application."  

Therefore, the Board finds that the criteria for a higher, 60 percent, rating for tinea cruris are met under Diagnostic Code 7806.  Moreover, because the Veteran's adverse symptomatology has been substantially the same at all times during the pendency of the appeal, the Board finds that the criteria for a 60 percent rating have been met since January 23, 2015.  See Fenderson, supra.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Here, however, the Board finds that the evidence does not show such an exceptional disability picture that the available schedular evaluation for tinea cruris is inadequate.  A comparison between the level of severity and symptoms of the Veteran's tinea cruris with the established criteria shows that the rating criteria reasonably describe his disability level and symptomatology.  The Veteran has not described any unusual or exceptional features of his skin disability or described how the skin disability impacts his functioning in an unusual or exceptional manner.  The Board, therefore, has determined that referral of this issue for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted at any time during the pendency of the appeal.  

In reaching this conclusion, the Board has not overlooked the decision by the United States Court of Appeals for the Federal Circuit in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) in which it held that the plain language of 38 C.F.R. 3.321(b)(1) provides for referral for extraschedular consideration based on the collective impact of multiple service-connected disabilities.  However, the Veteran does not claim and the record does not show a "compounding" or collective impact between his service-connected disabilities.  As such, the Board finds that even taking into account Johnson this matter need not be remanded for referral to the Director, Compensation Service, for extraschedular consideration.

The Dependent Spouse Claim

The Veteran seeks entitlement to an effective date earlier than August 20, 2014, for the addition of his spouse as his dependent.  Specifically, in his January 2016 VA Form 9 the Veteran's representative argues, in substance, that the clamant is entitled to an effective date for the addition of his spouse as his dependent at all times since he was granted a combined 30 percent rating, effective from January 31, 2011, for his service-connected disabilities because since October 24, 1988, VA had in its records a VA Form 21-686c, Declaration of Status of Dependents, that listed his current wife as a dependent; his marital status had not changed since that time; and the claimant had no obligation to update his dependent information.  It is also argued, in substance, that it was unfair for VA to require the Veteran to re-supply it with his dependent information before paying him for his spouse because the severity of his psychiatric disorder makes this requirement too great a burden. 

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110(a).  

An award of additional compensation on account of dependents based on the establishment of a disability rating in the percentage evaluation specified by law for the purpose shall be payable from the effective date of such rating; but only if proof of dependents is received within one year from the date of notification of such rating action.  38 U.S.C.A. § 5110(f).  

An additional amount of compensation may be payable for a spouse, child, and/or dependent parent where a Veteran is entitled to compensation based on disability evaluated as 30 percent or more disabling.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).  Regarding additional compensation for dependents, the effective date will be the latest of the following dates: (1) Date of claim.  This term means the following, listed in their order of applicability: (i) Date of Veteran's marriage, or birth of his or her child, or, adoption of a child, if the evidence of the event is received within 1 year of the event; otherwise (ii) Date notice is received of the dependent's existence, if evidence is received within 1 year of the Department of Veterans Affairs request.  (2) Date dependency arises.  (3) Effective date of the qualifying disability rating provided evidence of dependency is received within 1 year of notification of such rating action.  (4) Date of commencement of Veteran's award.  38 C.F.R. § 3.401(b).

Regarding "establishing entitlement to a higher rate of pension, compensation, or dependency and indemnity compensation based on the existence of a dependent, VA will require evidence which satisfies the requirements of § 3.204."  38 C.F.R. § 3.213(a) (2015).

38 C.F.R. § 3.204 (2015) indicates that:

VA will accept, for the purpose of determining entitlement to benefits under laws administered by VA, the statement of a claimant as proof of marriage, dissolution of a marriage, birth of a child, or death of a dependent, provided that the statement contains: the date (month and year) and place of the event; the full name and relationship of the other person to the claimant; and, where the claimant's dependent child does not reside with the claimant, the name and address of the person who has custody of the child.  In addition, a claimant must provide the social security number of any dependent on whose behalf he or she is seeking benefits (see § 3.216). 

In addition, the Court has found that while acceptance of a claimant's written statement may be evidence of the existence of a dependent, it is only acceptable when it contains specific, required information.  See McColley v. West, 13 Vet. App. 553, 557 (2000).

In this case, the basic facts are not in dispute and they are as follows.  A VA Form 21-686c, Declaration of Status of Dependents, dated October 24, 1988, lists the Veteran's current wife as a dependent. 

In a November 2011 rating decision, the Veteran was granted service connection for posttraumatic stress disorder (PTSD) and it was rated as 30 percent disabling from January 31, 2011.  This rating decision provided the Veteran for the first time with a combined disability rating in excess of 30 percent (40 percent) effective January 31, 2011.  

In December 2011, the RO notified the Veteran that he would be paid as a single veteran as well as notified him that if VA received additional dependent information within one year from the date of the letter he could be paid additional benefits.  At this time, VA also specifically notified the Veteran that new dependent information was needed because the current dependent information on file with VA was more than one year old.  The letter also notified the Veteran that if VA did not receive the information within one year from the date of the letter VA would only pay him from the date it received the evidence. 

In a July 2015 rating decision, the RO granted the Veteran service connection for tinea cruris and rated it as non compensable from January 23, 2015.  This rating decision continued the Veteran's combined 40 percent rating effective January 31, 2011.  

Later in July 2015, the RO notified the Veteran that he may be eligible for additional benefits based on dependency and he may be able to be paid retroactive benefits for his dependents if he submitted his dependency claim within a year from the date of the letter. 

In an April 2016 rating decision, the RO granted the Veteran an increased, 50 percent, rating for PTSD effective from June 8, 2015, granted him service connection for cirrhosis, and rated his cirrhosis as 10 percent disabling from January 31, 2011.  This rating decision provided the Veteran with a combined 60 percent rating effective June 8, 2015. 

Later in April 2016, the RO again notified the Veteran that he was being paid as a single veteran with no dependents; he may be eligible for additional benefits based on dependency; and he may be able to be paid retroactive benefits for his dependents within a year from the date of the letter. 

On May 18, 2016, the RO received another VA Form 21-686c, Declaration of Status of Dependents, from the Veteran in which he requested VA add his dependent spouse as a dependent and this spouse was the same spouse he had listed on his earlier October 24, 1988, VA Form 21-686c. 

In June 2016, the RO notified the claimant that he would be paid as a veteran with one dependent effective August 20, 2014.

Since October 1998 the RO had notice that the Veteran had a dependent spouse.  Additionally, the Board finds that VA's controlling laws and regulations only obligate a claimant to provide VA with updated notice of his dependents when there has been a change in his dependent status.  In this case, and as can be seen from the May 2016 VA Form 21-686c, there had been no change in the veteran's dependent status since October 1998.  Therefore, the Board finds that VA was on notice that this Veteran had a dependent spouse at all times since it granted him a 30 percent rating effective from January 31, 2011.  Accordingly, the Board finds that the criteria for the addition of the Veteran's spouse as his dependent have been met at all times since January 31, 2011.  

In reaching this conclusion, the Board has not overlooked the M21-1MR which directs the RO to verify a claimant's dependent status whenever VA grants a claimant a combined 30 percent rating and the record contains questionable or discrepant information regarding his dependents that cannot be resolved through review of other evidence of record.  See M21-1MR, III.iii.5.F.35.a-h (May 3, 2012); M21-1MR, III.iii.5.B.6.b (February 6, 2012); M21-1MR, III.iii.5.B.7.b (February 6, 2012).  However, even if the Board thought that the record contained questionable or discrepant information regarding this claimant's dependents, which it does not, it is not bound by the M21-1MR.  See 38 U.S.C.A. § 7104 (2014). 


ORDER

Service connection for a heart disorder is denied. 

Service connection for peripheral neuropathy of the upper extremities is denied.

Service connection for peripheral neuropathy of the lower extremities is denied.

Service connection for a respiratory disorder is denied.

Service connection for a stomach disability is denied.

Service connection for an abdominal scar is denied.

An initial 60 percent rating for tinea cruris is granted at all times from January 23, 2015, subject to the laws and regulations governing the payment of monetary awards.

An effective date of January 31, 2011, for the addition of the Veteran's spouse as his dependent, is granted.
REMAND

As to the claim of service connection for a bilateral leg disability, the Veteran claims, in substance, that he has a current disability due to his military service including his exposure to herbicides serving in the Republic of Vietnam.  Tellingly, the Veteran's service records document his service in the Republic of Vietnam and therefore his exposure to herbicides is conceded.  Moreover, his service treatment records document his complaints of leg cramps.  See retirement examination dated in August 1986.  Additionally, his post-service records document his complaining and treatment for leg weakness.  See, e.g., VA treatment records dated in November 2011 and March 2016.  Given this medical history, and the Court's holding in Combee, supra, the Board finds that a remand is required to provide the Veteran with a VA examination to determine the nature and etiology of any current leg disabilities.  

As to the claim of service connection for peripheral vascular disease, the Veteran was provided a VA examination in September 2011.  However, the Board does not find that examination adequate because the examiner failed to provide an opinion as to the relationship between the Veteran's post-service problems with vertigo/dizziness and falls since June 2011 (see, e.g., VA treatment records dated June 2011) as well as the peripheral vascular disease diagnosed by the September 2011 examiner and his military service, to include the dizzy spells he had while on active duty in 1970 (see service treatment records dated in September 1970 and November 1970).  Therefore, the Board finds that a remand is required to provide the Veteran with another VA examination to obtain this missing etiology opinion.

As to the claims for a TDIU and special monthly compensation, the Board finds that these issues must also be remanded because their adjudication is inextricably intertwined with the above service connection claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).

While the appeal is in remand status, any outstanding VA and private medical records should also be obtained and associated with the claims file.  

Accordingly, these issues are REMANDED to the AOJ for the following actions:

1.  Associate with the claims file all outstanding records of VA treatment, to include records from the Alexandria VA Medical Center dated after March 2016.  

2.  With any necessary assistance from the Veteran, obtain any outstanding private treatment records, to include updated records from Evangeline Extended Care Hospital.

3.  Then schedule the Veteran for an examination to determine the nature and etiology of any leg disorder.  The claims folder must be made available to and reviewed by the examiner.  

Provide a diagnosis for each disorder of the legs, including the disease process that is causing his claimed leg weakness.

For each diagnosed leg disorder, please opine as to whether it is at least as likely as not (50 percent or greater probability) that such disorder had its onset in or is otherwise related to active service, to include as a result of his presumed exposure to herbicides therein.

For each diagnosed leg disorder, please opine as to whether it is at least as likely as not (50 percent or greater probability) that it was caused or aggravated by any service-connected disability.

In providing the requested opinions, the examiner should discuss the Veteran's service treatment records that documented his complaints and treatment for leg cramps in August 1986 and his post-service records that document his complaining and treatment for leg weakness in November 2011 and March 2016.

In providing the requested opinions, the examiner should discuss the Veteran's competent lay claims.

A complete rationale shall be given for all opinions expressed.  

4.  Then schedule the Veteran for an examination to determine the nature and etiology of his peripheral vascular disease.  The claims folder must be made available to and reviewed by the examiner.  

Please opine as to whether it is at least as likely as not (50 percent or greater probability) that his peripheral vascular disease had its onset in or is otherwise related to active service, to include as a result of his presumed exposure to herbicides therein.

Please opine as to whether it is at least as likely as not (50 percent or greater probability) that his peripheral vascular disease was caused or aggravated by any service-connected disability.

In providing the requested opinions, the examiner should discuss the Veteran's service treatment records that documented his complaints and treatment for dizzy spells in September 1970 and November 1970 as well as the post-service treatment records that documented his complaints and treatment for vertigo and falls since June 1971.

In providing the requested opinions, the examiner should discuss the Veteran's competent lay claims.

A complete rationale shall be given for all opinions expressed.  

5.  Then, after taking any additional development deemed necessary, readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case and provided a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


